OPINION ON REHEARING
A petition for rehearing in this case has been filed by *Page 431 
counsel for appellant. It present copious quotations from his original brief-work which were given full consideration by this court before the opinion affirming the action of the district court was filed herein. It reargues points which have been decided adversely to counsel's contentions and also discusses new points which were never before presented to the district court or to this court.
Some twenty-eight years ago this court declared in Watts vs. Lawrence, 26 Wyo. 367, 378, 185 P. 719, 188 P. 34 that:
"We think the correct rule on applications for rehearing is well stated, and supported by the authorities, in 18 Enc. P.  P. 36, as follows: `Where all the facts presented have in fact been duly considered by the court, and where the application presents no new facts, but simply reiterates the arguments made on the hearing, and is in effect an appeal to the court to review its decision on points and authorities already determined, a rehearing will be refused.'"
We still think that statement supplies a "correct rule on applications for rehearing."
Counsel has overlooked also another rule which declares that "points raised for the first time in a petition for rehearing will ordinarily not be considered." First National Bank of Green River vs. Ennis, 45 Wyo. 165, 15 P.2d 1111 and cases cited. See also 3 Am. Juris. 350, 351, Section 806; Bankers Life Company vs. Nelson, 56 Wyo. 513, 111 P.2d 136.
Counsel insists that the State Board of Land Commissioners decided to lease the lands in question, i.e., the land south of the highway in Section 16, Township 43 N., Range 80 W. in Johnson County Wyoming. We think the record shows exactly to the contrary of this contention. The main difficulty in the instant case appears to be that the district court and this court entertain *Page 432 
different views than counsel for appellant not only regarding the facts disclosed by the record before us but also of the law which should be controlling. This application for a rehearing has made that perfectly clear even if it was in the least degree doubtful before. After a careful re-examination of the record and the law as previously announced in this case, viewed in the light of counsel's brief on rehearing, we are, nevertheless, obliged to say that we must adhere to the views heretofore expressed and rule that the petition for a rehearing should be denied.
Rehearing Denied.
KIMBALL, J., and BLUME, J., concur. *Page 433